Notice of Pre-AIA  or AIA  Status
Claims 1-4, 8-10, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 2-4, and 9-10, “suspicious orientation” is unclear as what it’s meant by “suspicious orientation”.
As to claims 2-4, and 9-10, “confidence level of the suspicious orientation” is unclear as what it’s meant by “confidence level of the suspicious orientation”.
As to claims 1, 8 and 14, “extracting at least three phase differences directed to closest orientations” is unclear.  Phase differences are merely represented by numerical values that do not provide any information about a direction or orientation, so it is not clear what it’s meant by “directed towards closest orientations”. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 8-9, 11, 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Regev (US 2004/0160364).
Regarding claim 1, 8, 14, Regev discloses a non-transitory computer storage medium having stored thereon computer executable instructions to execute a positioning method, a positioning device applied to an anchor device, wherein the anchor device comprises at least three first antennas, a disposing position of at least 
receiving, by each of the at least three first antennas, a signal transmitted by a
second antenna of a beacon device (fig. 4-6; paragraph [0007]);
acquiring a phase difference between the signals received by each pair of first
antennas of the at least three first antennas based on phases of the signals received by
the at least three first antennas (fig. 6, 23, 25, 27; paragraph [0015]);
extracting at least three phase differences (fig. 6, 23, 25, 27; paragraph [0015]) directed to closest orientations (this feature can be read in fig. 5, wherein the “closest orientations” are those pointing towards a position of the RF emitter located in the upper part of the figure); and
determining an orientation of the beacon device based on the at least three phase differences (fig. 4-6; paragraphs [0006]-[0008], [0015]).
Regarding claims 2, 9, Regev discloses wherein the determining an orientation of the beacon device based on the at least three phase differences comprises: determining a suspicious orientation of the beacon device based on the at least
three phase differences; determining whether a confidence level of the suspicious orientation reaches a first threshold based on a historical orientation of the beacon device; and determining the suspicious orientation as an orientation of the beacon 
calculated at step n-1 for more than the maximum displacement, corresponding
to a “first threshold”, that the RF emitter could cover between two successive
determinations and, if this maximum deviation is exceeded, discard the determi-
nation of the orientation at step n from the calculation of the average at step n
and use the previous average as an estimate for the current orientation).
Regarding claims 5, 11, 15-19, Regev wherein the disposing positions of the at least three first antennas are at vertexes of a polygon, and length of a longest side of the polygon is less than a half wavelength of the signal (paragraph [0016]; fig. 3 & 5).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 6-7, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Regev.
The at least three first antennas satisfy a vertical linear polarization condition, and purity of linear polarization is greater than a second threshold, and wherein the second antenna satisfies a circular polarization condition are well-known implementation options which are obvious for one of ordinary skilled in the art. It
would be obvious to modify Regev to employ these claimed features in a positioning device and a positioning method because these are just obvious ways of implementing Regev’s device and a method and no new or unexpected results would occur.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao L. Phan whose telephone number is (571)272-6976.  The examiner can normally be reached on Mon-Tue, Thurs-Fri. 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/DAO L PHAN/Primary Examiner, Art Unit 3648